Citation Nr: 1241649	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

Regarding the appeal presently before the Board, the Veteran testified before a Decision Review Officer in a January 2009 hearing, and before the undersigned Veterans Law Judge at a Travel Board Hearing in June 2012.  Transcripts of those hearings are of record.

The issue of entitlement to total disability based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Throughout the period on appeal, the preponderance of the evidence reflects that the Veteran's PTSD symptomatology results in occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent for PTSD have not been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION\

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, the letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  Finally, the March 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA treatment records, VA examination reports, Social Security Administration records, hearing testimony, and lay statements.  

The Veteran has been afforded hearings before a Decision Review Officer and a Veterans Law Judge in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the Decision Review Officer (DRO) and Veterans Law Judge (VLJ) did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's increased rating claim.  The DRO and VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In a February 2004 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating under Diagnostic Code 9411.  The disability rating was later increased to 50 percent in a May 2005 rating decision.  The Veteran filed the present claim for an increased rating in August 2007.  In the appealed October 2008 rating decision, the RO continued the 50 percent disability rating under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

Turning to the evidence of record, a June 2006 VA treatment note reported that the Veteran was generally "okay" and that he was not interested in antidepressant medications or a psychiatric evaluation.  

In an October 2007 treatment note, it was noted that the Veteran experienced some intermittent dyspnea.  The Veteran explained that he had been anxious and stressed over the last few weeks.  It was noted that the Veteran would be prescribed low-dose Xanax.  

The Veteran was afforded a VA PTSD examination in April 2008.  During his examination, it was noted that the Veteran was prescribed Alprazolam (Xanax) for his PTSD, but that he stated he was not aware of that prescription.  The Veteran stated that his PTSD symptoms were getting worse, but he denied any mental health treatment or interventions.  It was noted that the Veteran was married to his third wife since 2004.  

The Veteran stated that he was not a member of any organizations and denied male fellowship generally.  It was noted that he appeared to depend on his wife exclusively for companionship.  The Veteran stated that he had a stepdaughter that he seldom saw and that he rarely saw his other relatives.  He explained that most days he spent his time in the house watching television, playing computer games or sitting outside in nice weather.  The Veteran explained that he avoided war coverage on the news.  He stated that he woke up several times per night and estimated an average of four to five hours of sleep per night with nightmares of Vietnam.  He reported that he kicked and thrashed in bed.  

The Veteran reported intrusive thoughts of Vietnam three to four times a week on average.  He also mentioned hypervigilance and an exaggerated startle response.  He stated that he avoided crowds, and cited social discomfort in large crowds.  He stated, however, that he got along with his wife.  He denied suicidal thoughts, crying spells, or difficulty with memory or concentration.  He stated that his energy level was low.  

The VA examiner noted that the Veteran's speech was logical and related with no indication of hallucinations, delusions, or formal thought disorder.  There was no flight of ideas, no loosening of associations or obsessions or compulsions.  The Veteran was oriented times three with adequate memory and concentration.  The examiner stated that, at the time of examination, the Veteran continued to demonstrate reduced reliability and productivity due to posttraumatic stress disorder signs and symptoms.  The VA examiner noted that the Veteran would not be regarded as unemployable due to PTSD.  A diagnosis of PTSD with depressive symptoms and a global assessment score of 52 were assigned.

The claims file includes records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, which demonstrate that the Veteran was found by SSA to be disabled beginning in June 2004 with a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of disorders of the back.  

In January 2009, the Veteran testified before a Decision Review Officer at his local Regional Office.  During his hearing, the Veteran stated that he had received Social Security disability benefits since around 2005 due to his PTSD and back disorders.  The Veteran described daily panic attacks and that he took medicine for his PTSD but it did not help.  He further stated that he woke up "swinging" at times but that he did not have a history of violence, but that he isolated himself from others.  

An October 2009 VA treatment note reveals the Veteran's report that Alprazolam had worked very well, and that he requested more.  He further reported that his PTSD was much better as long as he could take Alprazolam.  He denied suicidal and homicidal ideation and refused a mental health center referral.  

The Veteran was afforded a VA examination in February 2010.  The Veteran's examiner noted that the Veteran was cooperative and responsive to all questions and that there were no indications of malingering or symptom exaggeration, but that reports of psychiatric treatment could not be confirmed.  The VA examiner noted that there was no indication that the Veteran had received psychiatric treatment prior to or since his last VA examination, that an October 2009 treatment note reported that he refused mental health clinic referral, and that his dyspnea and PTSD were much better with the use of Alprazolam.  

The Veteran explained that his Alprazolam helped "so-so" and stated that he still got nervous.  The VA examiner stated that this report seemed to contrast with the indication by his primary care physician that he received significant benefit from the prescription.  

The VA examiner noted that the Veteran's family history of a psychiatric disorder also appeared to be inconsistent, noting that during the examination, the Veteran denied a family history of mental health problems but for a cousin who was treated for anxiety, whereas the record included a Social Security Administration report from October 2005 indicated that the Veteran's father died of suicide.  

The Veteran was noted to be married to his third wife and as having two biological children, one of whom he had occasional contact, and two stepchildren who he saw fairly infrequently.  The Veteran reported that his wife of ten years had recently threatened to leave him but was unable to identify a cause for these threats other than his restless sleep and combativeness when awakened.  The Veteran indicated that he did very little to fill his time, painting around the house and watching television.  He stated that during the summer he enjoyed fishing with his son.  He did not identify any hobbies or friends.  

The examiner stated that Veteran's responses were described as coherent and goal-directed.  There were no indications of impaired thought process or of delusions or hallucinations.  He described his typical mood as average.  The Veteran denied any suicidal ideation or history of suicidal attempts.  He acknowledged crying two to three times per week usually related to thoughts about combat casualties or about missing his mother.  He reported disturbed sleep, estimating that he awakened four to five times a night, but stated that he was unable to state what awakened him.  He estimated that he got five to six hours of sleep and that he felt run down during the day.  

The Veteran further indicated that he experienced "little problems" with his memory.  He identified some chronic worry, and stated that he had experienced a few panic attacks, when they were defined for him.  He stated that he experienced some anxiety three to four times per week lasting up to 30 minutes when his wife was working.  The examiner noted that such symptoms were not characteristic of panic attacks, but suggested some agitation.  The Veteran reported that he avoided watching war movies and that when he did watch such movies he had trouble sleeping.  He stated that he avoided conversations about Vietnam.  The Veteran reported clear memories of traumatic events, although he acknowledged some fading of combat related memories over the years.  The examiner noted that the Veteran seemed to describe some restricted affect.  The Veteran described feeling close to his wife but not to other people, noting that he seldom saw his sons.  Arousal symptoms included restless and disturbed sleep and an exaggerated startle response, particularly when awakened.  The Veteran described generally avoiding contact with other people but he did not identify specific hypervigilance in public circumstances.  The examiner stated that the Veteran's report of concentration difficulties was equivocal.  

The VA examiner's impression was that the Veteran's symptom pattern had been stable in the absence of any psychiatric treatment other than anti-anxiety medication prescribed through his primary care provider.  The examiner noted that during his examination the Veteran stated that his treatment had been ineffective but that his account of treatment and effectiveness of treatment seemed at odds with his medical records.

The VA examiner stated that he regarded the Veteran's report of his symptoms as resulting at most in reduced reliability and productivity in social, and previously in vocational, functioning.  The examiner diagnosed PTSD with some mild depressive symptoms and assigned a GAF score of 55.

An October 2010 VA medical center treatment note reported that the Veteran had nightmares related to PTSD and that he refused a mental health center evaluation.  The Veteran denied suicidal or homicidal ideation.  It was noted that Alprazolam was working well.  

The Veteran was afforded a PTSD VA examination in March 2011.  During his examination, the VA examiner noted that the Veteran had last seen his primary care physician in October 2010 and that that physician reported continued PTSD symptoms of nightmares, but noted that the Veteran refused a mental health evaluation.  The VA examiner reported that the Veteran was taking Alprazolam which was seen as working well.  The examiner explained that the Veteran's treatment records did not demonstrate treatment for mental health and the Veteran denied receiving any consultation or counseling services with mental health providers in the past.  

The Veteran reported that he lived with his wife of ten years and that he had been previously divorced and widowed.  The Veteran explained that he had two biological children with whom he had episodic contact and that he saw his wife's children infrequently.  The Veteran described his marital relationship as stable, although he noted that there had been talk of potential separation in the past.  

The Veteran explained that he last worked five years prior with a temporary employment agency and had worked at a packinghouse prior to that time.  The Veteran explained that he tinkered with wood working projects and tried to get out of the house daily.  The Veteran stated that he was unable to work due to his PTSD symptoms and pain from his back and legs.  He stated that his primary income was from Social Security disability benefits due to PTSD and herniated discs.  

The VA examiner reported that Veteran was appropriately dressed and neatly groomed for his interview.  He was alert and fully oriented.  Speech was described as spontaneous, coherent and goal-directed.  Affect showed full range and was congruent with the content of conversation.  The Veteran reported panic attacks twice a week upon awakening following nightmares.  The Veteran reported difficulty returning to sleep.  He reported that he had dreams of combat.  He stated that he did not feel he worried more than most people.  He reported crying spells, often after awakening from nightmares.  He described sleeping between four and five hours straight before awakening due to the need to go to the bathroom or nightmares and described difficulty returning to sleep.  He reported mild depression or mood on some days and fatigue and low energy most days.  He described having little interest or pleasure from daily activities and feelings of worthlessness since not being employed full time.  He described some difficulty with concentration and reported passing thoughts of self-harm once about every six months, but stated that he had not developed a plan or intent.  There was no history of suicide attempts.  The Veteran denied manic episodes or symptoms and denied obsessive thoughts.  He denied hallucinations and no delusions were elicited.

The Veteran reported re-experiencing symptoms as well as periodic intrusive thoughts about twice a week.  He attempted to avoid movies with war or violence and avoided discussing his Vietnam experience with others.  He described difficulty working around people in a closed environment due to his PTSD symptoms and reported having difficulty working in an environment with loud noises or machines running in the past.  He had symptoms of increased arousal to include disturbed sleep and exaggerated startle response.  The VA examiner noted that the Veteran's reported concentration difficulties were not observed during examination.  Recall of remote and recent events was described as good.

The VA examiner noted that the Veteran continued to report the full spectrum of PTSD symptoms which were essentially the same level of frequency and intensity as the Veteran's last examination in February 2010.  The examiner also reported that the Veteran's report of symptoms, and the frequency, and intensity of those symptoms had remained relatively stable since the Veteran's 2004 VA examination.  The examiner concluded that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  A diagnosis of PTSD with mild depressive symptoms, and a global assessment of functioning score of 55 were assigned.  

The Veteran was afforded a VA examination in June 2011 for a spine condition.  During his examination, the Veteran stated that he had nightmares related to his PTSD but that he refused a mental health center evaluation and denied suicidal or homicidal ideation.  The Veteran was noted as taking Xanax for anxiety.

In a September 2011 VA treatment note, the Veteran is shown to have asked about Alprazolam and requested that his prescription be renewed.  An October 2011 VA treatment note reported that the Veteran's PTSD was stable and that he refused a mental health clinic evaluation.  The Veteran denied suicidal and homicidal ideation and stated that Alprazolam still was working well.  The doctor provided an impression of "PTSD, good on Alprazolam."

In June 2012, the Veteran testified before the undersigned VLJ at a Travel Board hearing.  During his hearing, the Veteran testified that his marriage was "kind of rough" and stated that he and his wife sometimes did not wish to be around each other as they argued a little bit.  The Veteran explained that his wife had threatened to leave but never did.  The Veteran stated that he saw his children approximately once a month, if at all, and that his relationship was fairly good with them but 
could be better.  The Veteran stated that he felt his panic attacks had increased in frequency and that he did not go out very often and that he did not like being around a lot of people.  The Veteran described irritation and anger while driving and noted that he has woken up hitting walls due to nightmares.  He also stated that he had punched holes in his wall, primarily when waking from nightmares.

The Veteran stated that he was not seeking treatment for his PTSD but that he wanted to do so.  When asked why he had not sought treatment previously, the Veteran explained that he did not know where to go to seek treatment from the VA, and had not been provided with such information.  

The Veteran described sleeping for four to five hours a day and described his sleep as interrupted.  He explained that it seemed like he had nightmares every night.  The Veteran described thoughts of Vietnam and noted that he did not have much of a social life as he did not want to be around anyone.  The Veteran explained flashbacks of Vietnam and crying spells.  He further testified that he had suicidal ideation and a plan which he did not intend to carry out.  He explained that he no longer pursued his hobbies as he once had.  

In this case, the Board finds that the evidence of record preponderates against 
the assignment of a rating in excess of 50 percent.  The record demonstrates symptoms to include irritability, anxiety, avoidance, isolation, and disrupted sleep.  Additionally, the evidence demonstrates that the Veteran has some difficulty with relationships with others, demonstrating some familial relationships but minimal social relationships.  

The Board finds, however, that the evidence of record simply does not demonstrate occupational and social impairment with deficiencies in most areas.  The Veteran is not shown to have an inability to establish and maintain effective relationships; he is shown to have a sometimes strained but consistent relationship with his wife and some contact with family members, with whom he has described a good, if distant, relationship.  Further, while panic attacks are reported by the Veteran, the evidence does not suggest symptoms to the level of near-continuous panic or depression that affect his ability to function independently or appropriately  In fact, often times the Veteran is shown to have reported that he was doing "ok" with medication.  

Additionally, although he reported experiencing road rage induced by other drivers tailgating him and cutting him off, he indicated that he did not act on that rage, specifically noting that he would not fight the woman who was driving.  Such actually reflects an ability to control his anger impulses to avoid violence.  Further, although he has reported punching a wall, it was noted that he often did so when waking from a nightmare.  He indicated that he was not violent with his wife, and that he did not believe his children or grandchildren were afraid of him.  He stated that when upset he would rather punch a wall than hit his wife.  Such does not reflect impaired impulse control, and no medical profession has indicated that his impulse control or judgment were impaired.  Moreover, he has not been shown to neglect appearance or hygiene, nor has spatial disorientation or trouble with speech been shown.  

The Board notes that the Veteran has recently reported suicidal ideation, which is listed in the 70 percent rating criteria, and acknowledges that not all criteria need be shown in order to establish a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, however, the Board finds that the Veteran's symptomatology more nearly approximates the 50 percent disability criteria.  The Board has considered both the Veteran's assertions and the competent medical evidence in so finding.  

Turning first to the evidence put forth by the Veteran himself, the Veteran is shown to report symptoms to include suicidal ideation without plan or intent.  He is also shown to have reported that his prescriptions, namely Alprazolam, were not very helpful in reducing his symptoms and, at his June 2012 hearing stated that he wished to seek treatment for his PTSD but was not given any information as where to find such treatment.  The Veteran's credibility regarding these contentions is put into question, however, by inconsistency in his various assertions during the course of the claim.  Initially, the Veteran mentioned having passing thoughts of self harm once about every six months with no plan or intent to the March 2011 examiner.  During his Travel Board hearing, he responded affirmatively to questions of whether he has suicidal ideation and a plan.  However, he indicated that he would not act on that plan.  The Board notes that he has otherwise always denied having suicidal ideation.  Additionally, while arguing that his medication is not helpful, multiple records demonstrate significant results with the use of prescription drugs for his PTSD, and the record suggests that he has underreported the benefits of Alprazolam during VA examinations.  Indeed, in an October 2009 VA treatment note he reported that Alprazolam had worked very well, that he requested more, and that his PTSD was much better as long as he could take that medication.  Further, the Veteran is shown to report during his June 2012 Travel Board Hearing that he wanted to have mental health treatment but was not informed as to where he could receive such treatment.  The record clearly demonstrates that the Veteran was offered and declined mental health treatment on multiple occasions, and that he declined mental health evaluations time and time again.   

The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Competency, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 46 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  As a whole, the Board finds the Veteran to be of questionable credibility as the statements he has made pertaining to some of his symptomatology have been inconsistent with each other and with the medical evidence of record, and appear to be provided solely for purposes of seeking monetary gain.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

The medical evidence of record supports a finding that a 50 percent disability rating is appropriate.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD. Significantly, each VA examiner has stated that the Veteran's symptoms have remained largely steady.  Further, the April 2008, February 2010 and March 2011 examiners each found that the Veteran's symptoms were best described as leading to occupational and social impairment with reduced reliability and productivity, the level of impairment described in the 50 percent rating criteria.  

The Veteran was assigned a GAF score of 52 by the April 2008 VA examiner.  The February 2010 and March 2011 VA examiners are shown to have assigned a GAF score of 55.  As noted above, a GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, the Veteran's GAF scores are consistent with the symptoms as shown by the record and support the assignment of a 50 percent rating.

The Board is cognizant of the mention of suicidal ideation; however, again, this is shown by the Veteran's own assertions which are found to be of limited credibility.  Further, when taken as a whole, the Veteran's reported symptoms, the findings of his VA clinicians, and his assigned GAF scores, reflect a level of symptomatology during the period on appeal which more nearly approximates the criteria for the 50 percent rating, rather than a higher rating. 

In sum, based upon the clinical evidence, lay statements and VA examination reports, the Board finds that the Veteran's symptoms most closely approximate the criteria in the 50 percent disability rating.  A higher disability rating is therefore denied.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 

The Board acknowledges that the evidence is still being developed for a TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, remand of this issue is not required.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file, including the paperless Virtual VA claims file, reveals that further action is warranted before deciding the claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Service connection is currently in effect for PTSD, evaluated as 50 percent disabling; hearing loss, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran has a combined rating of 60percent.  The record establishes that the Veteran has an 11th grade education and that his former employment included warehouse work in packing plants, as well as brief employment with a temporary employment agency.  

The Board finds that additional development is in order before a determination may be made as to whether TDIU is in order.  

Presently, the evidence includes a November 2005 disability determination from the Social Security Administration which noted that the Veteran was considered disabled as of June 2004 secondary to osteoarthritis and disorders of the back, disabilities which are not service-connected.  Also included in the claims file is an October 2007 VA examination in which the VA examiner opined that the Veteran's service-connected hearing loss and tinnitus would not preclude him from gainful employment and that it was at least as likely as not that the combined effect of 
non-service connected lumbar stenosis and degenerative joint disease along with osteoarthritis of both hands would preclude the Veteran from sustaining gainful employment.  Finally, the claims file includes an April 2008 VA PTSD examination report in which the VA examiner concluded that the Veteran would not be regarded as unemployable due to PTSD.  

When determining whether TDIU is appropriate, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the evidence of record consists of negative opinions regarding the Veteran's hearing and psychiatric symptoms separately.  The evidence does not include an opinion, however, as to whether the Veteran's service-connected disabilities preclude his ability to engage in substantially gainful employment when considered together.  As such, a VA medical opinion addressing this question should be requested.

The Board notes that the Veteran has, of yet, failed to provide a properly completed VA Form 21-8940 which includes the names and addresses of his former employers.  The Veteran should be provided with a new form in the development in this issue.  In this regard, the Board reminds the Veteran that corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the March 2011 VA psychiatric examination, if available.  Following review of the claims file and electronic VA treatment records, the examiner should provide an opinion as to whether the Veteran's PTSD, when considered in conjunction with service connected hearing loss and tinnitus, render the Veteran unable to obtain or maintain gainful employment, without regard to the Veteran's age or his nonservice connected disabilities.  The reasoning for the examiner's opinion must be provided.  If the examiner determines that additional VA examinations are needed for any of the service connected disabilities to render an opinion, such should be scheduled.  If the original examiner is not available, the claims file should be forwarded to another examiner with similar qualifications to provide the requested opinion.


2.  After completion of the above and any additional development deemed necessary, the claim for TDIU should be readjudicated, to include consideration of TDIU on an extraschedular basis, if necessary.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


